Citation Nr: 1139000	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, granted service connection for PTSD and assigned a 30 percent disability rating.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Service connection has been established for PTSD with depressive disorder.  In the interest of simplicity the Board will refer to the Veteran's service-connected psychiatric disability more generally as PTSD.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by reported sleep disturbance; nightmares; depressed mood; anxious mood; irritable affect; panic attacks; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from to 48 to 54.

2.  The evidence reveals that the Veteran retired after a career of full and regular employment without any lost work due to PTSD symptoms.  

3.  At no period of time covered by this appeal has the Veteran's service-connected PTSD disability alone caused more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for PTSD was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; VA treatment records; a VA examination report; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection for PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran was a Navy corpsman who served with the Marines in combat in Vietnam.  He seeks entitlement to a disability rating for his service-connected PTSD in excess of the presently assigned, 30 percent disability rating, which is effective from the date of service connection in September 2006.  

A September 2006 VA outpatient treatment note indicates that the Veteran sought mental health urgent care.  He reported his history of service in Vietnam.  Recent life stressors including the death of his pet dog, and his son relocating out of the area were noted.  The Veteran reported symptoms of depression, fatigue, irritability, difficulty sleeping, and difficulty with concentration.  The diagnosis was probable PTSD.  

In January 2007, a VA mental health intake and assessment of the Veteran was conducted in conjunction with his request for treatment.  He reported symptoms which included anxiety; nightmares; difficulty sleeping; flashbacks; difficulty with focus and attention; and, difficulty with crowds of people.  He indicated no prior mental health treatment.  He reported that he lived in a remote area and that he was retired after a career as a firefighter.  The Veteran was alert, attentive and oriented.  His speech was normal and language was intact; affect and mood were congruent.  Thought processes were normal and coherent, with no evidence of hallucinations, delusions, or other unusual thought content.  Insight and judgment were good and memory was intact.  The diagnosis was dysthymia and PTSD and a Global Assessment of Functioning (GAF) scale score of 48 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The evaluator noted that the Veteran retired from a long term employment history.  There was no evidence that PTSD had impacted the Veteran's career.  

VA treatment of the Veteran's psychiatric disorders was commenced to include medical treatment with the prescription of anti-depressants.  A February 2007 treatment record indicated that he had a reduction of symptoms of nightmares and intrusive thoughts, but that he didn't like the sexual side effects of the prescribed Prozac.  

A March 2007 VA mental health outpatient treatment record indicated an increase in symptoms of flashbacks, anxiety, nightmares, and difficulty with concentration.  This increase in symptoms was related to his application for VA compensation benefits and the need to relate his stressors to VA for adjudication purposes.  The medical care provider noted symptoms of depression and blunted affect.  The Veteran was however, alert, oriented and cooperative.  

A June 2007 VA mental health outpatient treatment record indicated a history of symptoms as noted in the records above.  This time the Veteran reported very specifically that the sound of helicopters caused him to have flashbacks and panic symptoms.  Continued treatment with medication was noted as were a decrease in symptoms of sleep disturbance and an improvement in his mood.  He reported being somewhat reclusive; his usual activities included upkeep of his home and property and being an avid reader.

In July 2007 a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported an employment history of retiring in 1999 after a 20 year career as a firefighter.  He reported his current usual daily activity of working around home, and maintaining his property.  He did report visiting a neighbor on a regular basis and being a volunteer driver at the local senior center on a weekly basis.  He reported symptoms which included anxiety; nightmares; difficulty sleeping; flashbacks; difficulty with focus and attention; and, difficulty with crowds of people.  He specifically reported that hearing helicopters or low flying aircraft could trigger panic attack symptoms.  Mental status examination revealed that he was cooperative and polite.  Affect was depressed and restricted and mood was "primarily down."  Memory and concentration were only fair.  There was no evidence of:  disruption of thought processes; psychotic symptoms; delusions; or hallucinations. The diagnosis was PTSD a GAF score of 54 was assigned.  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 represents "some mild symptoms (e.g., depressed mood and mild insomnia) OR [s]ome difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The examiner stated that the Veteran was able to maintain the activities of daily living.  Some impairment of short-term memory and concentration was indicated.  Social functioning was impaired by a high anxiety level and a general tendency to isolate himself.  The examiner indicated that the Veteran "should be expected to have occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his [PTSD] signs and symptoms.  He has generally satisfactory functioning."  The examiner noted the onset of symptoms of anxiety and depression were triggered by specific reminders of his Vietnam experiences.  

VA mental health outpatient treatment records dated August 2007, October 2008 and February 2009 reveal continued treatment of the Veteran's PTSD symptoms.  Generally, these records show that the Veteran's PTSD symptoms stabilized and improved with his use of medication.  Discrete exacerbations of symptoms of panic and anxiety were noted upon the experiencing of specific environmental stressors which reminded him of his experiences in Vietnam.  Again the specific stressor indicated was the sound of helicopters.  

VA mental health outpatient treatment records dated March, April, and November 2009 reveal generally stable symptoms of PTSD with treatment and mediation.  Increased symptoms of depression were present and noted to be secondary to the current life stressor of the recent suicide of the Veteran's daughter.  The diagnosis of "bereavement" is present and the primary diagnosis being listed before PTSD on these treatment records.  

The Veteran's service-connected PTSD has been rated at 30 percent since service connection has been established, effective from September 2006.  Under the general rating formula for mental disorders a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence reveals that the Veteran's PTSD symptoms have been at a fairly consistent level since service connection was established.  He has symptoms of depressed mood, sleep disturbance, and anxiety.  The Veteran tends to isolate himself, although some measured social contact was noted on the Compensation and Pension examination.  While the Veteran's symptoms are stable, or improved with medication, he still has symptoms of short-term memory impairment, and concentration impairment.  Also, he has anxiety and panic attack symptoms which manifest upon experiencing specific stimuli which remind him of his Vietnam service, such as hearing helicopters.  His symptoms related to these specific stimuli have not improved.  Accordingly, the Veteran's disability picture resulting from his service-connected PTSD most nearly approximates the criteria contemplated by a 50 percent disability rating, effective from that date of service connection in September 2006.  38 C.F.R. §4.130, Code 9411 (2011).

The evidence does not support the assignment of a disability rating in excess of 50 percent for PTSD.  At no period of time covered by this appeal has the Veteran's service-connected PTSD alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, the evidence of record shows that the Veteran PTSD symptoms have been consistently manifest to a degree which warrants a 50 percent rating as indicated above.  

When all of the medical evidence is reviewed, the evidence shows that the Veteran's PTSD is manifested by sleep disturbance; nightmares; depressed mood; anxious mood; irritable affect; panic attacks; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from to 48 to 54.

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected PTSD.  There is no credible evidence that service-connected psychiatric disability alone results in any interference with employment.  The Veteran was able to maintain full, and long-term employment, and retired after a 20 year career.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The medical evidence of record confirms that the Veteran's service-connected PTSD does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  


ORDER

An initial disability rating of 50 percent, and no more, is granted for PTSD, effective from September 28, 2006, subject to the law and regulations governing the payment of monetary awards.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


